EXHIBIT 10.46
 
AGREEMENT


IN THIS AGREEMENT, Cellceutix Corporation, a Nevada corporation (“Cellceutix”),
and Wayne O. Aruda, (“Aruda”), Aruda Inc. dba Agrenetics, a Massachusetts
corporation (“Agrenetics”), (each of Cellceutix, Aruda, and Agrenetics being a
“Party”), agree as follows:


1.
Background

 

 
1.1
Aruda and Dr. Krishna Menon, (“Menon”), by a separate agreement of even date
herewith, agreed that they jointly invented the compounds and therapeutic uses
disclosed and claimed in U.S. Patent No. 8,338,454 (“’454 Patent”), including
Kevetrin (as defined below) and its therapeutic uses.

 

 
1.2  
Aruda assigned all of his rights in Kevetrin and the ‘454 Patent to Agrenetics,
and, in consideration for some of Menon’s Cellceutix Class A Common Stock and of
Menon’s revenue from exploitation of Kevetrin and Kevetrin Patents (as defined
below), Agrenetics has assigned to Menon all of its rights in Kevetrin and the
Kevetrin Patents.

 

 
1.3 
By an agreement dated 17 October 2007, Menon assigned all rights in Kevetrin and
any Kevetrin Patents to Cellceutix for certain royalties on the sales of
Kevetrin by Cellceutix (“Menon-Cellceutix Agreement”). By an amendment to the
Menon-Cellceutix Agreement, Menon has assigned to Cellceutix all rights in
Kevetrin and the Kevetrin Patents received from Agrenetics and has requested and
agreed that Cellceutix will pay to Agrenetics and its counsel, Finnegan, a
defined portion of the royalties otherwise payable to Menon as partial
consideration for such rights received by Menon from Agrenetics.

 
2.  
Definitions

 

 
2.1  
“Affiliate” means any Person controlled by, controlling or under common control
with a Party, where for purposes of this definition “control” and cognates
thereof means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.

 

 
2.2  
 “Cellceutix Shares” means voting, non-voting, common and preferred stock in
Cellceutix and options therefor.

 
 
1

--------------------------------------------------------------------------------

 
 

 
2.3  
“Effective Date” means the date of signature of the last Party to sign this
Agreement.

 

 
2.4  
“Finnegan” means Finnegan, Henderson, Farabow, Garrett & Dunner, with offices at
901 New York Avenue, NW, Suite 1100, Washington, DC 20001.

 

 
2.5  
“Kevetrin” means the substance identified by the chemical structure set forth in
the ‘454 Patent, all hydrates, salts and esters of that substance, all
enantiomers of the substance, all mixtures of the foregoing, all substances
developed using any of the foregoing as starting material, as intermediates or
as a model or template, and all substances claimed in any Kevetrin Patent.
Kevetrin includes the Compound as that term is defined in the Menon-Cellceutix
Agreement.

 

 
2.6  
“Kevetrin Patents” means all patents and patent applications anywhere in the
world that disclose and claim Kevetrin and its therapeutic uses, including the
‘454 Patent, all worldwide patent applications that rely for priority on the
‘454 Patent or on any of the applications from which the ‘454 Patent directly or
indirectly issued (including U.S. Patent Application No. 13/685,879, filed
November 27, 2012), and all worldwide patents issuing from any of the foregoing
applications, and all reexaminations, reissues or extensions of any of the
foregoing patents.

 

 
2.7  
“Menon Cellceutix Shares” means all Cellceutix Shares owned or controlled by
Menon, his assigns, or any trust or legal entity created by or for the benefit
of Menon or his heirs or assigns, where “control” and cognates thereof means
possessing a right to receive or to purchase at a set price.

 

 
2.8  
“Menon Kevetrin Revenue” means any and all money directly or indirectly
attributable to sale or transfer of any interest in or right to exploit
Kevetrin, therapeutic uses thereof, or any Kevetrin Patent that is received by
or payable to Menon, his heirs or assigns, or any trust or legal entity created
by or for the benefit of Menon or his heirs or assigns. For the avoidance of
doubt, Menon Kevetrin Revenue includes any revenue attributable to Kevetrin or
the Kevetrin Patents (a) that is paid to Menon, his heirs or assigns, or any
trust or legal entity created by or for the benefit of Menon or his heirs or
assigns by anyone other than Cellceutix, or (b) that is payable by Cellceutix to
Menon, his heirs or assigns, or any trust or legal entity created by or for the
benefit of Menon or his heirs or assigns excluding dividends paid on Menon
Cellceutix Shares.

 

 
2.9  
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, or other legal entity.

 
 
2

--------------------------------------------------------------------------------

 
 
3.  
Representations and Warranties

 

 
3.1  
Cellceutix will cause its counsel to deliver to Agrenetics on the Effective Date
a legal opinion letter stating the number of outstanding Cellceutix Class A and
Class B shares as of the Effective Date.

 

 
3.2  
With respect to all Menon Cellceutix Shares being transferred to Agrenetics and
Finnegan (“Transfer Shares”), Cellceutix represents:

 

 
(a)  
Good title to all Transfer Shares was issued to the original owner, free and
clear of liens or other encumbrances (including, without limitation, actual or
potential resale or exchange requirements and rights of first refusal).

 

 
(b)  
All Transfer Shares are validly issued, fully paid and non-assessable and were
not issued in violation of applicable securities law.

 

 
(c)  
The Transfer Shares are not prohibited from resale on the basis of Rule 144(i)
of the Securities Act of 1933. Cellceutix has been in compliance with Rule
144(i)(2) of the Securities Act ("Rule 144(i)(2)") in all respects for a period
of one year prior the Effective Date, and will be in compliance with Rule
144(i)(2) in all respects until the third anniversary of the Effective Date.

 

 
(d)  
The Transfer Shares will be eligible for resale if the requirements of Rule 144
of the Securities Act of 1933 are met.

 

 
3.3  
Cellceutix warrants that Cellceutix, Cellceutix’s Affiliates, and/or
Cellceutix’s officers or directors will not take any action or fail to take any
action designed or intended to render any Transfer Shares ineligible for resale
pursuant to the terms of Rule 144 of the Securities Act of 1933.

 

 
3.4  
Cellceutix represents that

 

 
(a)  
its execution and performance of this Agreement has been duly authorized by all
required corporate action, are valid, binding and enforceable, and do not and
will not conflict with law, other contracts, or any rights or obligations of
other parties;

 

 
(b)  
no government, contractual or other consents are required for it to enter into
this Agreement;

 

 
(c)  
it is current with all local, state, and federal corporate and regulatory
filings, and is duly registered and authorized in all jurisdictions where it
conducts business (including, without limitation, Nevada and Massachusetts);

 

 
(d)  
it has the power and authority to bind and has bound its Affiliates to the terms
of this Agreement;

 
 
3

--------------------------------------------------------------------------------

 
 

 
(e)  
except for the Menon-Cellceutix Agreement as amended, as of the Effective Date,
it is not a party to any agreement or contract with Menon that pertains to
Cellceutix Shares, Kevetrin Patents or Kevetrin;

 

 
(f)  
except for the Menon-Cellceutix Agreement as amended, as of the Effective Date,
it has not assigned, pledged or encumbered any Menon Kevetrin Revenue; and

 

 
(g)  
as of the Effective Date, it has not received any revenue that would be payable
to Menon under the Menon-Cellceutix Agreement and it has not paid to Menon any
amount based on sales of Kevetrin or exploitation of Kevetrin Patents.

 

 
3.5  
Cellceutix represents that, as of the Effective Date, (a) except for any Aruda
or Agrenetics interest assigned to Menon or by Menon to Cellceutix, it owns all
right, title and interest in Kevetrin, therapeutic uses thereof, and all
Kevetrin Patents, (b) it has not assigned or transferred or agreed to assign or
transfer to a third party any interest in Kevetrin, therapeutic uses thereof, or
any Kevetrin Patent, and (c) it has not pledged or encumbered its interest in
Kevetrin, therapeutic uses thereof, or any Kevetrin Patent.

 

 
3.6  
Aruda represents that, as of the Effective Date, except for the assignment to
Agrenetics, (a) he has not assigned or transferred or agreed to assign or
transfer to a third party any interest in Kevetrin, therapeutic uses thereof, or
any Kevetrin Patent, and (b) he has not pledged or encumbered his interest in
Kevetrin, therapeutic uses thereof, or any Kevetrin Patent.

 

 
3.7  
Agrenetics represents that, as of the Effective Date, (a) it has not assigned or
transferred or agreed to assign or transfer to a third party any interest in
Kevetrin, therapeutic uses thereof, or any Kevetrin Patent, and (b) it has not
pledged or encumbered its interest in Kevetrin, therapeutic uses thereof, or any
Kevetrin Patent.

 

 
3.8  
Aruda represents that he did not derive his contribution to Kevetrin and its
therapeutic uses as disclosed in the Kevetrin Patent from any third party.

 

 
3.9  
Cellceutix warrants that

 

 
(a)  
it will not assign, transfer, pledge or license to any third party Kevetrin,
therapeutic uses thereof, or any Kevetrin Patent without (i) written agreement
from such third party to the terms and conditions of this Agreement, and (ii)
prior written notice thereof to each of Aruda, Agrenetics, and Finnegan;

 

 
(b)  
except for (i) the exercise of stock options granted before 1 January 2014 for a
strike price that at the time was fair market value, and (ii) issuance to Mr.
Leo Ehrlich of stock on conversion of a convertible loan dated before 1 January
2014, it will not issue stock to its officers or directors or their respective
family members, or to its Affiliates for less than fair market value and will
not issue stock options or other equity-oriented rights to its officers or
directors or their respective family members or Affiliates for a purchase price
or strike price that is less than fair market value, in either case for a period
of three years following the Effective Date;

 
 
4

--------------------------------------------------------------------------------

 
 

 
(c)  
it will not engage in any acts, omissions, or transactions (including, without
limitation, mergers, acquisitions, buybacks, spin-offs, and issuances and sales
of securities) that will result in an unfair or discriminatory effect on Aruda,
Agrenetics or Finnegan;

 

 
(d)  
in the event that the terms, restrictions, or obligations placed on the Menon
Cellceutix Shares are changed or modified at any time within three years after
the Effective Date, Agrenetics and Finnegan shall have the right, in their
individual discretion, to elect to have their respective Transfer Shares reflect
an equal change or modification; and

 

 
(e)  
as issuer of Cellceutix Shares, it will comply with all securities laws and
regulations, will timely file with the Securities and Exchange Commission (SEC)
all reports required to keep public information about Cellceutix current, and,
for a period of three years following the Effective Date, will provide a written
statement verifying the same within three business days after the request
therefor of Aruda, Agrenetics, or Finnegan.

 

 
3.10  
Cellceutix represents and warrants that the only restriction on Transfer Shares
will be the restriction on sale pursuant to Rule 144(b)(1)(i) of the Securities
Act of 1933. Cellceutix further agrees it will not contravene the position that
Aruda, Agrenetics, and Finnegan are not "affiliates" of Cellceutix for purposes
of Rule 144 of the Securities Act of 1933 as a result of their respective
ownership of Transfer Shares.

 

 
3.11  
Cellceutix represents that there are no shareholder agreements applicable to any
Transfer Shares.

 

 
3.12  
Cellceutix represents that Aruda, Agrenetics, and Finnegan have not had and as
of the Effective Date do not have the power or authority to direct or control
the corporate management and policies of Cellceutix for purposes of Rule 405 of
the Securities Act of 1933. Based on its understanding of the number of Transfer
Shares to be transferred to Aruda, Agrenetics, and Finnegan, Cellceutix
represents that they will not have such power or authority.

 

 
3.13  
The representations and warranties in this Article 3 are material to the
Agreement. In the event of a material breach by a Party of any representation or
warranty of Article 3 of this Agreement, the other Parties will be entitled all
available remedies at law or in equity

 
 
5

--------------------------------------------------------------------------------

 
 
4.  
 Payments

 

 
4.1  
Cellceutix will pay to Agrenetics and Finnegan fifty percent (50%) of Menon
Kevetrin Revenue payable to Menon under the Menon-Cellceutix Agreement as
amended.

 

 
4.2  
Cellceutix acknowledges that stock certificates representing the Transfer Shares
transferred to Agrenetics and Finnegan will contain a restrictive legend for
purposes of Rule 144 of the Securities Act of 1933 (the “Restrictive Legend”).
Cellceutix agrees to perform, or cause others to perform, all acts reasonably
required for the removal of the Restrictive Legend promptly upon the completion
of the six-month period after the transfer date of the Transfer Shares,
including (i) when requested by Agrenetics or Finnegan, supplying any facts or
information relevant to any necessary opinion letter in support of removal of
the Restrictive Legend, and (ii) when requested by Agrenetics or Finnegan,
providing any and all facts, documents, and information related to the issuance,
sale, resale, or transfer of the Transfer Shares to all owners or holders
thereof from the time of issuance to the Effective Date, including, without
limitation, documentation regarding the consideration paid, or services
provided, for the Transfer Shares, and all agreements or Board of Directors
resolutions related to the issuance, sale, resale, or transfer of the Transfer
Shares to any prior owner or holder, and Cellceutix will not unreasonably deny,
condition, or delay earlier removal of the Restrictive Legend or the transfer of
the Transfer Shares.

 

 
(a)  
Not later than the Effective Date, Cellceutix will instruct its transfer agent
in writing, with a copy to Agrenetics and Finnegan, to cooperate with Agrenetics
and Finnegan to remove any Restrictive Legend from stock certificates
representing the Transfer Shares as soon as permitted by relevant regulations
following receipt from Agrenetics and/or Finnegan, as applicable, of (i) a
Legend Removal Request (as defined below), and (ii) a legal opinion letter to
Cellceutix’s transfer agent authorizing the removal of the Restrictive Legend.

 

 
(b)  
“Legend Removal Request” shall mean: (i) a broker representation letter; (ii) a
shareholder representation letter; (iii) SEC Form 144; and (iv) a copy of the
Cellceutix stock certificate (each, as applicable, in a form as reasonably
accepted by comparable issuers of restricted stock pursuant to Rule 144 of the
Securities Act of 1933).

 
5.  
Other Provisions

 

 
5.1
This Agreement will be in effect from the Effective Date until the later of
expiration of the last to expire of the Kevetrin Patents or the last day on
which Menon Kevetrin Revenue is payable to or receivable by Menon.

 

 
5.2
Agrenetics may assign any or all of its rights to Aruda, a family member of
Aruda, or an Affiliate of Agrenetics without the consent of Cellceutix.
Cellceutix may assign this Agreement to a third party, without the permission of
the other Parties, in conjunction with sale of all of Cellceutix’s assets
associated with this Agreement, and the other Parties will accept such third
party as a party hereto upon receipt of a written agreement by the third party
to be bound by the terms hereof. With respect to the preceding sentence, all of
Cellceutix’s assets associated with this Agreement must include Kevetrin, all
pre-clinical and clinical data with respect to Kevetrin and therapeutic uses
thereof, any regulatory filings or approvals for Kevetrin or uses thereof, and
all Kevetrin Patents.

 
 
6

--------------------------------------------------------------------------------

 
 

 
5.3
Each Party agrees, without charge, to cooperate with the other Parties and to
execute all documents reasonably necessary to effect the purposes hereof.

 

 
5.4 
Notwithstanding anything contained in this Agreement to the contrary, the
obligations of the Parties with respect to the consummation of the transactions
contemplated by this Agreement will be subject to all laws, present and future,
of any government having jurisdiction over the Parties and this transaction, and
to orders, regulations, directions or requests of any such government.

 

 
5.5
This Agreement will be interpreted, construed, and enforced in all respects in
accordance with the laws of the Commonwealth of Massachusetts, without reference
to its choice of law principles to the contrary. Each Party irrevocably consents
to the exclusive jurisdiction and venue of the courts located in the
Commonwealth of Massachusetts in connection with any action, suit, proceeding,
or claim arising under or by reason of this Agreement. In the event of any legal
action between the Parties, the prevailing Party or Parties shall be entitled to
receive from the other full reimbursement of reasonable attorneys’ fees and
costs (including court costs and costs of collection) that are incurred in such
legal action.

 

 
5.6 
All notices given hereunder will be given in writing (in English or with an
English translation), will be delivered to the address set forth below by
(i) personal delivery, or (ii) delivery postage prepaid by an
internationally-recognized express courier service, receipt required:

 

   
TO ARUDA:
TO CELLCEUTIX:
           
Wayne O. Aruda
 
 
Cellceutix Corporation
100 Cumming Center,
Suite 151-B,
Beverly, MA 01915 USA
           
TO AGRENETICS
 
Aruda Inc. dba Agrenetics
             
WITH COPY TO FINNEGAN:
 
Finnegan
901 New York Avenue, NW
Suite 1100
Washington, DC 20001
 

 
Notices are deemed given on (a) the date of receipt if delivered personally or
by express courier or (b) if delivery refused, the date of refusal. Notice given
in any other manner will be deemed to have been given only if and when received
at the address of the person to be notified. Either Party may from time to time
change its address for notices under this Agreement by giving the other Parties
written notice of such change in accordance with this Section.
 
 
7

--------------------------------------------------------------------------------

 
 
 

 
5.7 
Aruda and Agrenetics, on the one hand, and Cellceutix and Menon, on the other
hand, are independent contractors. Nothing in this Agreement will be construed
to create a partnership, joint venture, franchise, fiduciary, employment or
agency relationship between them. Neither of them has any express or implied
authority to assume or create any obligations on behalf of the other or to bind
the other to any contract, agreement or undertaking with any third party.

 

 
5.8 
If any provision of this Agreement is found to be invalid or unenforceable, then
the remainder of this Agreement will have full force and effect, and the invalid
provision will be modified, or partially enforced, to the maximum extent
permitted to effectuate the original objective.

 

 
5.9 
Failure by either Party to enforce any term of this Agreement will not be deemed
a waiver of future enforcement of that or any other term in this Agreement or
any other agreement that may be in place between the Parties.

 

 
5.10  
None of the Parties will be bound by any conditions, definitions, warranties,
understandings, or representations with respect to the subject matter hereof
other than as expressly provided herein. The section headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement. No oral explanation or oral
information by any Party hereto will alter the meaning or interpretation of this
Agreement. No amendments or modifications will be effective unless in a writing
signed by authorized representatives of all Parties. The terms and conditions of
this Agreement will prevail notwithstanding any different, conflicting or
additional terms and conditions that may appear on any letter, email or other
communication or other writing not expressly incorporated into this Agreement.

 

 
5.11  
Finnegan is an intended beneficiary of this Agreement. This Agreement is not
intended to confer any right or benefit on any other third party (including, but
not limited to, any employee or beneficiary of any Party), and no action may be
commenced or prosecuted against a Party by any other third party claiming as a
third-party beneficiary of this Agreement or any of the transactions
contemplated by this Agreement.

 

 
5.12  
This Agreement may be executed in counterparts, each of which will be deemed an
original, and all of which together constitute one and the same instrument.

 

 
5.13  
The Parties agree and acknowledge that they will act in good faith with respect
to all terms and provisions of this Agreement, and not take, assist, or
encourage acts or omissions that are inconsistent with, or that will have the
effect of destroying or injuring the rights of the other Parties, or subverting
the terms, conditions, and benefits, or consideration provided in this
Agreement.

 
 
8

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE FOLLOWS


In witness whereof, intending to be legally bound, the Parties have executed
this Agreement.
 
 

    Aruda Inc. dba Agrenetics   Cellceutix Corporation          
Wayne O. Aruda
  By Wayne O. Aruda                             By:                    
Name:
    Name:      
Title:
    Title:      
Date:
       

 
 
 
 
9

--------------------------------------------------------------------------------